United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                             September 6, 2007
                   FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 06-40623
                            Conference Calendar


UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

TOMAS GUTIERREZ-BAEZ

                                          Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                       USDC No. 5:05-CR-1087-ALL


Before DeMOSS, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      The Federal Public Defender appointed to represent Tomas Gutierrez-Baez
(Gutierrez) has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Gutierrez has been deported and
has not filed a response to counsel’s motion. Our independent review of the
record and counsel’s brief discloses no nonfrivolous issue for appeal.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No.06-40623

excused from further responsibilities herein, and the APPEAL IS DISMISSED
in part as frivolous, see 5TH CIR. R. 42.2, and in part as moot.




                                        2